                 Case 20-50629-BLS             Doc 1      Filed 06/22/20        Page 1 of 17




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11
RAVN AIR GROUP, INC., et al.,                          Case No. 20-10755 (BLS)
                 Debtors.1                             Jointly Administered



                                                       Adversary Case No. 20-_________________
RAVN AIR GROUP, INC., et al.,

                 Plaintiff,

v.

BNP PARIBAS, solely in its capacity as
agent, and U.S. BANK NATIONAL
ASSOCIATION, solely in its capacity as
security trustee

                 Defendants.


                                                COMPLAINT

         The Official Committee of Unsecured Creditors (the “Committee”), appointed in the

Chapter 11 Cases of the above-captioned debtors (collectively, the “Debtors” in the “Chapter 11

Cases”), by and through its undersigned counsel, on behalf of and as representative of the

Debtors’ estates, and based on knowledge, information, belief and the results of its investigation

to date, alleges as follows:




1
         The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification
number are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858),
HoTH, Inc. (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service,
Inc. (8091), and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old
International Airport Road, Anchorage, AK 99502.
               Case 20-50629-BLS          Doc 1          Filed 06/22/20   Page 2 of 17




                                     NATURE OF ACTION

       1.      The Defendants failed to properly perfect or attach their liens against assets of the

Debtors. In some instances, the Loan Documents (as defined below) did not sufficiently identify

commercial tort claims purportedly secured, or give proper notice to third parties of the lien.

Other times, the encumbrances were not filed of record or annotated on a vehicle title. Further,

certain assets of the Debtors, such as valuable ground leases, are entirely unencumbered, and

available to satisfy the claims of the Debtors’ estate. The Committee brings this action for the

benefit of the estate and its unsecured creditors.

       2.      This adversary proceeding seeks: (i) a declaratory judgement that certain property

of the Debtors is not subject to liens or security interests asserted by the Defendants; and (ii)

orders avoiding certain improperly perfected or unperfected liens or security interests asserted by

the Defendants against the Debtors under sections 544, 550, and 551 of the Bankruptcy Code and

disallowing Defendants claims pending final resolution of the claims in this adversary

proceeding.

                                 JURISDICTION AND VENUE

       3.      This is an adversary proceeding pursuant to Rule 7001 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

       4.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this complaint under 28 U.S.C. § 1334(b), in that this is a civil proceeding

relating to the underlying case arising under chapter 11 of title 11 the United States Code, 11

U.S.C. §§ 101 et seq. (as amended and modified, the “Bankruptcy Code”).




                                                     2
               Case 20-50629-BLS             Doc 1        Filed 06/22/20      Page 3 of 17




       5.      This adversary proceeding is a “core” proceeding pursuant to 28 U.S.C. §

157(b)(2)(A), (B), (K) and (O), and the Court may enter a final order consistent with Article III

of the United States Constitution.

       6.      This Court has jurisdiction over Defendants pursuant to Bankruptcy Rule 7004

because this involves claims or liens against property of the estate and they have appeared in the

cases filed under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”) and asserted liens

on the property of the estate.

       7.      Venue of this adversary proceeding in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409

       8.      The Committee has standing to pursue this complaint pursuant to Order

Approving Stipulation and Agreed Order Among the Debtors and the Official Committee of

Unsecured Creditors Granting Standing to Bring Derivative Actions on Behalf of the Debtors’

Estates [Docket No. 229].

                                             THE PARTIES

       9.      On April 20, 2020, the Office of the United States Trustee appointed the

Committee to represent the interests of all general unsecured creditors in these Chapter 11 Cases

pursuant to section 1102 of the Bankruptcy Code. See Docket2 No. 84. The Committee is vested

with, among other things, the powers described in section 1103 of the Bankruptcy Code,

including the power to investigate the acts, conduct, assets, liabilities, and financial condition of

the Debtors. The Committee brings this action on behalf of the Debtors’ estates.

       10.     Defendant BNP Paribas is the administrative agent (in such capacity, the

“Prepetition Administrative Agent”) and collateral agent (in such capacity, the “Prepetition


2
       References to “Docket” herein shall mean and refer to the docket in the above captioned bankruptcy case.

                                                      3
              Case 20-50629-BLS          Doc 1       Filed 06/22/20   Page 4 of 17




Collateral Agent,” under that certain Credit Agreement (as amended, restated, supplemented, or

otherwise modified from time to time, the “Credit Agreement”) entered into on July 31, 2015 by

and among Ravn Air Group, Inc., as borrower, certain of the other Debtors, as guarantors, and

certain lenders (collectively, the “Prepetition Secured Lenders”). BNP Paribas is also the agent

on behalf of certain lenders under the DIP Credit Agreement (as defined below) and in such

capacity, is the DIP Agent (as defined below).

       11.    Defendant U.S. Bank National Association is the security trustee (the “Prepetition

Security Trustee,” and collectively with Defendant BNP Paribas, “Defendants”) for the benefit of

the Prepetition Secured Parties, under that certain Aircraft and Engine Mortgage and Aircraft

Lease Agreement dated as of August 4, 2015 (the “Pledge and Security Agreement”).

                                       BACKGROUND

       A.     Debtors’ Bankruptcy Cases

       12.    On April 5, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

District of Delaware. The Debtors continue to manage and operate their businesses and

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No trustee or examiner has been appointed in these cases.

       B.     Existing Credit Facility

       13.    According to the Debtors, on July 31, 2015 Ravn Air Group, Inc., as borrower,

certain of the other Debtors, as guarantors, and the Prepetition Secured Lenders entered into the

Credit Agreement. See Declaration of John Mannion in Support of the Chapter 11 Petitions and

First Day Motions [Docket No. 5], ¶ 10. The Credit Agreement included a term loan of up to

$95 million and revolving loans in the aggregate amount of up to $15 million (the “Prepetition



                                                 4
                Case 20-50629-BLS            Doc 1       Filed 06/22/20   Page 5 of 17




Facility”). Id. As of the March 31, 2020, a total of approximately $90,907,954.51 exclusive of

interest and fees payable under the Credit Agreement was owing to the Prepetition Secured

Parties. Id.

        14.     Concurrent with the execution and delivery of the Credit Agreement, the Debtors

and the Prepetition Secured Parties entered into that certain Security Agreement dated July 31,

2015 (as amended, restated, supplemented, or otherwise modified from time to time, the

“Security Agreement”) granting the Prepetition Collateral Agent, for the benefit of the

Prepetition Secured Parties, security interests in certain pledged collateral (the “Prepetition

Pledged Collateral”). The Security Agreement is attached hereto as Exhibit A.

        15.     The Security Agreement granted to the Prepetition Collateral Agent, other than

specific “Excluded Property” (as defined in the Security Agreement) a lien on and security

interest in all of the right, title, and interest of the Debtors in, to and under the following

property, wherever located, and whether now existing or hereafter arising or acquired from time

to time:

        (i)     all Receivables;

        (ii)    all Equipment, Goods, Inventory, and Fixtures;

        (iii)   all Contracts;

        (iv)    all Letters of Credit and Letter-of-Credit Rights;

        (v)     all Securities Collateral;

        (vi)    all Documents;

        (vii)   all Investment Property;

        (viii) all Intellectual Property Collateral;

        (ix)     the Commercial Tort Clams described on Schedule 9 to the applicable Perfection
Certificate, if any;



                                                     5
               Case 20-50629-BLS            Doc 1       Filed 06/22/20   Page 6 of 17




       (x)    all General Intangibles (including without limitation any beneficial interests held
by any Pledgor in the Owner Trust);

      (xi)      all Money and all Deposit Accounts, Securities Accounts and Commodity
Accounts;

       (xii)   all Supporting Obligations;

       (xiii) all books and records relating to the Pledged Collateral described in clauses (i)
through (xii) above and clause (xiv) below; and

       (xiv) to the extent not covered by clauses (i) through (xiii) of this sentence, all other
personal property of the Pledgor, whether tangible or intangible, and all Proceeds and products of
each of the foregoing and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, and any and all proceeds of any insurance, indemnity,
warranty, or guaranty payable to the Debtors’ from time to time with respect to any of the
foregoing.3

       16.     The Debtors further executed and delivered to U.S. Bank, National Association,

as security trustee (the “Prepetition Security Trustee”) for the benefit of the Prepetition Secured

Parties, security interests in certain assets, pursuant to the terms of that certain Aircraft and

Engine Mortgage and Aircraft Lease Agreement (the “Pledge and Security Agreement,” and

collectively with the Credit Agreement, Security Agreement and any and all other related

documents, the “Loan Documents”) dated as of August 4, 2015 (the “Prepetition Collateral”). Id.

at ¶ 11. The Pledge and Security Agreement is attached hereto as Exhibit B.

       17.     The Pledge and Security Agreement granted to the Prepetition Security Trustee,

other than specific “Excluded Property” (as defined in the Pledge and Security Agreement) a lien

on and security interest in all of the right, title, and interest of the Debtors in, to and under the

following property, wherever located, and whether now existing or hereafter arising or acquired

from time to time:

       (i)     all Securities Collateral;

       (ii)    all Air Carrier Certificates;

3
       See Security Agreement at § 2.1.

                                                    6
               Case 20-50629-BLS            Doc 1       Filed 06/22/20   Page 7 of 17




       (iii)   all Aircraft Permits;

       (iv)    all books and records relating to the Prepetition Collateral; and

        (v)    all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of the foregoing, any
and all Proceeds of any insurance, indemnity, warranty or guaranty payable to the Debtors from
time to time with respect to any of the foregoing; provided however, that the security interest
created by the Security Agreement does not include any Excluded Property (as defined in the
Pledge and Security Agreement).4

       C.      Debtor-in-Possession Financing

       18.     On the Petition Date , the Debtors filed the Motion of the Debtors for Entry of

Interim and Final Orders Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364, and 507 and

Bankruptcy Rules 2002, 4001, and 6004 (I) Authorizing the Debtors to Obtain Postpetition

Senior Secured Superpriority Financing, (II) Authorizing the Debtors’ Limited Use of Cash

Collateral, (III) Granting Adequate Protection of the Prepetition Secured Parties, (VI)

Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 13] (the “DIP

Motion”).

       19.     Under the terms of the DIP Credit Agreement, attached as Exhibit B to the DIP

Motion, certain Prepetition Secured Parties would act as the DIP Secured Parties (as defined

below) with BNP Paribas serving as DIP Agent (as defined below). The DIP Credit Agreement

purports to provide liens (the “DIP Liens”) on substantially all assets of the Debtors (the “DIP

Collateral”), including a schedule of tracts of land of real property owned by the state of Alaska

and leased to the Debtors (the “Ground Leases”) through a Real Property Mortgage. See DIP

Credit Agreement at § 5.12, Schedule 3.05(b).

       20.     On April 30, 2020, the Court entered the Final Order Pursuant to 11 U.S.C. §§

105, 361, 362, 363, 364, and 507 and Bankruptcy Rules 2002, 4001, and 6004 (I) Authorizing


4
       See Pledge and Security Agreement at §2.1.

                                                    7
               Case 20-50629-BLS         Doc 1       Filed 06/22/20   Page 8 of 17




the Debtors to Obtain Postpetition Senior Secured Superpriority Financing, (II) Authorizing the

Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate Protection of the Prepetition

Secured Parties, and (IV) Granting Related Relief [Docket No. 148] (the “Final DIP Order”).

       21.     The Final DIP Order grants the DIP Liens for the benefit of BNP Paribas, as

administrative agent (in such capacity, the “DIP Agent”) for itself and certain other financial

institutions (collectively, in their capacities as such, the “DIP Lenders” and together with the DIP

Agent, the “DIP Secured Parties”), with certain conditions, among others, that “to the extent not

expressly prohibited by law or contract, all of those items and types of collateral not governed by

Article 9 of the Uniform Commercial Code, including, without limitation, licenses issued by any

federal or state regulatory authority, any leasehold or other real property interests, and

commercial tort claims of the Debtors . . . .” Final DIP Order at ¶ 15 (emphasis added).

       D.      Debtors’ Stipulations

       22.     Paragraphs E and F of the Final DIP Order set forth certain of the Debtors’

admissions, stipulations, and agreements including, among other things, that the Debtors are

indebted for obligations under the Credit Agreement, and that such obligations are secured by

valid and perfected liens on substantially all of the Debtors assets and properties. Final DIP

Order at ¶¶ E and F.

       23.     The stipulations in paragraphs 19 and 20 of the Final DIP Order represented a

compromise between the Debtors and the Defendants that shall be binding on “each other party

in interest . . . including, without limitation, the Committee,” unless the Committee files a claim

objection or a motion seeking standing to file an adversary proceeding within specified

deadlines. See Final DIP Order ¶ 20. As to any such challenges brought by the Committee with

respect to the Defendants, the challenge deadline was June 19, 2020. Pursuant to paragraph 20



                                                 8
                 Case 20-50629-BLS              Doc 1        Filed 06/22/20      Page 9 of 17




of the Final DIP Order, the Committee and the Prepetition Collateral Agent agreed to extend the

challenge period to the earlier of (i) the entry of the order confirming the Chapter 11 Plan of

Liquidation of RAVN Air Group, Inc. and its Affiliated Debtors [Docket No. 323], and (ii) July

17, 2020.

                                    COMMITTEE INVESTIGATION

        24.      The Committee and its professionals commenced an investigation of, among other

things, the validity, enforceability, priority and extent of the Credit Agreement, the liens on and

security interests in the Debtors’ assets purportedly securing the Prepetition Facility, and

potential claims and causes of action against the Defendants and Prepetition Secured Parties.

        25.      By reviewing the public records, documents from the Defendants, and the

Debtors’ files, the Committee learned that, as described in more detail below, the Defendants

either do not hold a security interest in, or had not properly filed documents to perfect a lien in

several instances (the “Unencumbered Interests”).

        26.      Based on the Committee’s review of the Loan Documents, there was no attempt

by the Prepetition Secured Parties to attach liens on the Ground Leases under the Security

Agreement or the Pledge and Security Agreement. Moreover, the Committee was not provided,

nor could it locate, any mortgage pledging interest in the Ground Lease to the Prepetition

Secured Parties. A list of these Ground Leases by county at issue in this Complaint is attached

as Exhibit C.5

        27.      Further, a review of the Ground Leases makes clear that the state of Alaska, as the

lessor, will not allow liens on the Ground Leases, but may allow assignment of a Ground Lease

for security purposes, only with the lessor’s express consent. The Committee is informed that
5
         The list Ground Leases attached as Exhibit C is intended to be illustrative of the Ground Leases discovered
though the Committee’s investigation. To the extent additional Ground Leases are discovered with similar language
prohibiting liens, Plaintiff requests similar relief.

                                                         9
                 Case 20-50629-BLS              Doc 1      Filed 06/22/20        Page 10 of 17




the Debtors did not request nor did the Debtors receive permission from the lessor to assign the

Ground Leases for security purposes to any party, including the DIP Parties.

         28.      The Committee is informed that on or about May 16, 2019, Peninsula Aviation

Services, Inc. (“PASI”) became a party to the Credit Agreement and certain other Loan

Documents. However, based on the Committee’s review of public records, neither Defendant

timely filed a UCC-1 financing statement against PASI.                       Under the loan documents and

applicable law, for a lien to be perfected against a bona fide purchaser for value without notice,

the Prepetition Secured Parties were required to file a UCC-1 financing statement in the

applicable filing office.6

         29.      Furthermore, the Committee is informed that the Loan Documents omit the

necessary identifying descriptions for the commercial tort claims (the “Commercial Tort

Claims”). The Security Agreement lists as Prepetition Pledged Collateral “the Commercial Tort

Clams described on Schedule 9 to the applicable Perfection Certificate, if any.” See Security

Agreement at §2.1. A review of the Security Agreement reveals that no Commercial Tort

Claims were listed under “Schedule 9” and no supplements to the section have been provided to

the Committee.

         30.      The Committee is also informed that, under the Security Agreement, Defendants

were granted a security interest in the Debtors’ deposit accounts, except to the extent that such

deposit accounts constitute Excluded Property (as defined in the Security Agreement). See

Security Agreement at §2.1. Based on the Committee’s review of the Loan Documents, the

Debtors maintain Deposit Accounts with First National Bank of Alaska, Wells Fargo, and US

Bank. To perfect its security interest over the Debtors’ deposit accounts, Defendants were
6
        The security interest of the DIP Parties in certain Ground Leases in which PASI is the lessee is explicitly
addressed in the Final DIP Order. See Final DIP Order at ¶ 39. The validity of the DIP Liens on those specific
Ground Leases are not included as part of this Complaint.

                                                         10
               Case 20-50629-BLS        Doc 1    Filed 06/22/20     Page 11 of 17




required to maintain control over the Debtors’ deposit accounts. For example, certain of the

Debtors and Prepetition Secured Parties entered into that certain Deposit and Securities Account

Control Agreement dated as of November 24, 2015 with the Prepetition Collateral Agent and

First National Bank of Alaska, as depositary. However, no similar agreement exists with respect

to the Debtors’ Wells Fargo and US Bank deposit accounts (“Unencumbered Accounts”).

        31.     Under the Loan Documents, if requested by the Prepetition Collateral Agent, each

Debtor was required to deliver to the Prepetition Collateral Agent originals of the certificates of

title or ownership for the motor vehicles (and any other equipment covered by the certificates of

title or ownership, collectively the “Motor Vehicles”) owned by it, with the Prepetition Collateral

Agent listed as lienholder therein. From the Committee’s review of the Loan Documents, such

request was not made and certificates of title or ownership were not delivered to the Prepetition

Collateral Agent.

                                    CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                                   (Against All Defendants)

                     Declaratory Judgment that the Defendants Maintain
                          No Security Interest in the Ground Leases

        32.     The Committee repeats and realleges each of the preceding paragraphs as if fully

set forth herein.

        33.     A review of the Loan Documents shows that the Ground Leases were not

included as part of the Prepetition Collateral or Prepetition Pledged Collateral under the Loan

Documents, and a review of the Ground Leases makes clear that the lessor will not allow liens on

the leases, but may allow assignment of the lease for security purposes, only with the lessor’s

express consent, which event did not occur.



                                                11
                Case 20-50629-BLS       Doc 1      Filed 06/22/20   Page 12 of 17




          34.   Despite requests, neither the Debtors nor the Defendants have provided the

Committee with evidence of a perfected security interest in, or perfected lien on, the Ground

Leases.

          35.   The Debtors have made no request to nor have the Debtors received permission to

assign the Ground leases for security purposes.

          36.   The Final DIP Order prohibits the attachment of DIP liens on leasehold and other

real property interests where prohibited by contract.

          37.   Accordingly, the Debtors’ estates are entitled to a declaratory judgment that the

Defendants maintain no security interest in the Ground Leases.

                                SECOND CLAIM FOR RELIEF
                                   (Against All Defendants)

                   Avoidance of Unperfected Liens and Security Interests in
                 the Ground Leases Pursuant to 11 U.S.C. §§ 544, 550 and 551.

          38.   The Committee repeats and realleges each of the preceding paragraphs as if fully

set forth herein.

          39.   To the extent the Prepetition Secured Parties sought to attach a lien on the Ground

Leases, the Prepetition Secured Parties failed to properly perfect their purported liens on and

security interests in the Ground Leases in compliance with applicable law because they did not

record mortgages or like documents to perfect the lien.

          40.   Any liens or security interests of the Defendants in the Ground Leases as of the

Petition Date are avoidable pursuant to sections 544(a)(3) of the Bankruptcy Code.

          41.   Because the Prepetition Secured Parties do not have properly perfected liens on or

security interests in the Ground Leases, any and all purported liens on and security interests in

the Ground Leases should be avoided pursuant to section 544(a)(3) of the Bankruptcy Code, and

such property or the value of such property, to the extent previously transferred, should be
                                                  12
               Case 20-50629-BLS        Doc 1     Filed 06/22/20    Page 13 of 17




recovered by the Debtors’ estates pursuant to section 550(a) of the Bankruptcy Code and/or

automatically preserved for the benefit of the Debtors’ estates pursuant to section 551 of the

Bankruptcy Code.

        42.     Accordingly, the Committee is entitled to a judgment avoiding the Defendants’

unperfected liens on or security interests in the Ground Leases.

                                 THIRD CLAIM FOR RELIEF
                                   (Against All Defendants)

                     Avoidance of Unperfected Liens and Security Interests in
                    the PASI Assets Pursuant to 11 U.S.C. §§ 544, 550 and 551.

        43.     The Committee repeats and realleges each of the preceding paragraphs as if fully

set forth herein.

        44.     The Defendants failed to properly perfect their purported liens on and security

interests in the PASI Assets in compliance with applicable law because they did not record a

UCC-1 financing statement, certificates of title or ownership, deed of trust, mortgage, or like

document to perfect the lien.

        45.     Any liens or security interests of the Defendants in the PASI Assets as of the

Petition Date are avoidable pursuant to sections 544(a)(1) of the Bankruptcy Code.

        46.     Because the Defendants do not have properly perfected liens on or security

interests in the PASI Assets, any and all liens on and security interests in the PASI Assets should

be avoided pursuant to section 544(a)(1) of the Bankruptcy Code, and such property or the value

of such property, to the extent previously transferred, should be recovered by the Debtors’ estates

pursuant to section 550(a) of the Bankruptcy Code and/or automatically preserved for the benefit

of the Debtors’ estates pursuant to section 551 of the Bankruptcy Code.

        47.     Accordingly, the Committee is entitled to a judgment avoiding the Defendants’

unperfected liens on or security interests in the PASI Assets.
                                                13
               Case 20-50629-BLS        Doc 1    Filed 06/22/20     Page 14 of 17




                               FOURTH CLAIM FOR RELIEF
                                  (Against All Defendants)

                     Declaratory Judgment that the Defendants Maintain
                     No Security Interest in the Commercial Tort Claims

        48.     The Committee repeats and realleges each of the preceding paragraphs as if fully

set forth herein.

        49.     The Loan Documents omit the necessary identifying descriptions for the

Commercial Tort Claims. Proper and sufficient identification is required for a lien to attach.

Because the Loan Documents and attachments thereto do not identify the Commercial Tort

Claims Defendants purport to have a security interest in, the Defendants’ liens do not attach to

them.

        50.     Accordingly, the Debtors’ estates are entitled to a declaratory judgment that the

Defendants maintain no security interest in the Commercial Tort Claims.

                                 FIFTH CLAIM FOR RELIEF
                                   (Against All Defendants )

                  Avoidance of Unperfected Liens and Security Interests in
           the Unencumbered Accounts Pursuant to 11 U.S.C. §§ 544, 550 and 551.

        51.     The Committee repeats and realleges each of the preceding paragraphs as if fully

set forth herein.

        52.     The Prepetition Collateral Agent failed to properly perfect its purported liens on

and security interests in the Unencumbered Accounts in compliance with applicable law because

they did not obtain control of the accounts.

        53.     Any liens or security interests of the Defendants in the Unencumbered Accounts

as of the Petition Date are avoidable pursuant to sections 544(a)(1) of the Bankruptcy Code.

        54.     Because the Defendants do not have properly perfected liens on or security

interests in the Unencumbered Accounts, any and all liens on and security interests in the

                                                14
               Case 20-50629-BLS         Doc 1     Filed 06/22/20     Page 15 of 17




Unencumbered Accounts should be avoided pursuant to section 544(a)(1) of the Bankruptcy

Code, and such property or the value of such property, to the extent previously transferred,

should be recovered by the Debtors’ estates pursuant to section 550(a) of the Bankruptcy Code

and/or automatically preserved for the benefit of the Debtors’ estates pursuant to section 551 of

the Bankruptcy Code.

        55.     Accordingly, the Committee is entitled to a judgment avoiding the Defendants’

unperfected liens on or security interests in the Unencumbered Accounts.

                                 SIXTH CLAIM FOR RELIEF
                                   (Against All Defendants)

                     Declaratory Judgment that the Defendants Maintain
                          No Security Interest in the Motor Vehicles

        56.     The Committee repeats and realleges each of the preceding paragraphs as if fully

set forth herein.

        57.     Defendants did not annotate the certificates of ownership or title of the Motor

Vehicles to sufficiently or properly identify their security interest or liens. Proper and sufficient

identification is required for a lien to attach. Because the certificates of ownership or title do not

properly or sufficiently identify the security interests or liens, the Defendants’ liens do not attach

to them.

        58.     Accordingly, the Debtors’ estates are entitled to a declaratory judgment that the

Defendants maintain no security interest in the Motor Vehicles.

                               SEVENTH CLAIM FOR RELIEF
                                  (Against All Defendants)

                  Avoidance of Unperfected Liens and Security Interests in
                the Motor Vehicles Pursuant to 11 U.S.C. §§ 544, 550 and 551.

        59.     The Committee repeats and realleges each of the preceding paragraphs as if fully

set forth herein.

                                                 15
               Case 20-50629-BLS           Doc 1     Filed 06/22/20          Page 16 of 17




        60.     To the extent the Prepetition Secured Parties attached liens on the Motor

Vehicles, the Defendants failed to properly perfect their purported liens on and security interests

in the Motor Vehicles in compliance with applicable law because they did not annotate the

certificates of ownership or title to reflect a security interest or lien.

        61.     Any liens or security interests of the Defendants in the Motor Vehicles as of the

Petition Date are avoidable pursuant to sections 544(a)(1) of the Bankruptcy Code.

        62.     Because the Defendants do not have properly perfected liens on or security

interests in the Motor Vehicles, any and all liens on and security interests in the Motor Vehicles

should be avoided pursuant to section 544(a)(1) of the Bankruptcy Code, and such property or

the value of such property, to the extent previously transferred, should be recovered by the

Debtors’ estates pursuant to section 550(a) of the Bankruptcy Code and/or automatically

preserved for the benefit of the Debtors’ estates pursuant to section 551 of the Bankruptcy Code.

        63.     Accordingly, the Committee is entitled to a judgment avoiding the Defendants’

unperfected liens on or security interests in the Motor Vehicles.

                             [Remainder of page intentionally left blank.]




                                                    16
              Case 20-50629-BLS        Doc 1    Filed 06/22/20     Page 17 of 17




       WHEREFORE, the Committee respectfully requests that the Court enter a judgment: (i)

declaring that the Defendants have no security interest in the Unencumbered Interests or

Unidentified Interests; and (ii) in the alternative, avoiding under 11 U.S.C. § 544(a) and 550 as

unperfected any security interest of the Defendants in the Unencumbered Interests.

Dated: June 22, 2020                                Respectfully submitted,
       Wilmington, Delaware
                                                    POLSINELLI PC

                                                    /s/ Christopher A. Ward
                                                    Christopher A. Ward (Del. Bar No. 3877)
                                                    Shanti M. Katona (Del. Bar No. 5352)
                                                    Brenna A. Dolphin (Del. Bar No. 5604)
                                                    222 Delaware Avenue, Suite 1101
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 252-0920
                                                    Facsimile: (302) 252-0921
                                                    cward@polsinelli.com
                                                    skatona@polsnielli.com
                                                    bdolphin@polsinelli.com

                                                           -and-

                                                    BROWN RUDNICK LLP
                                                    Robert J. Stark (pro hac vice)
                                                    Oksana P. Lashko (pro hac vice)
                                                    Max D. Schlan (pro hac vice)
                                                    Seven Times Square
                                                    New York, New York 10036
                                                    Telephone: (212) 209-4800
                                                    Facsimile: (212) 209-4801
                                                    rstark@brownrudnick.com
                                                    olashko@brownrudnick.com
                                                    mschlan@brownrudnick.com

                                                    Counsel to the Official Committee of
                                                    Unsecured Creditors




                                               17
